On Motion in Re-hearing
Texas Employers’ Insurance Association has complained that we misstated the record by “finding” that Dr. Granberry testified to a preliminary diagnosis. The record is not clear as to whether the deposition testimony in question was offered into evidence. The question raised is not material because Dr. Granberry’s preliminary diagnosis is found in his medical records which are in evidence.
Other questions raised by the motion for re-hearing have been considered and found to require no further discussion.
The Motion is denied.